Citation Nr: 0636358	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-39 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.

2.  Entitlement to service connection for residuals of a left 
leg injury.

3.  Entitlement to service connection for a low back 
disorder.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from November 1986 to October 
1989.  He also had additional periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) in 
the Naval Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
a fair disposition of the claims has been completed.

2.  The veteran sprained his left ankle during service, and a 
VA examiner has since confirmed the veteran has residuals of 
that injury.

4.  The sciatica (radiculopathy) symptoms affecting the 
veteran's left leg are a residual of his low back disorder; 
there is no separate left leg disorder otherwise related to 
his military service.

5.  The low back disorder, diagnosed as degenerative disc 
disease (DDD) and degenerative joint disease (DJD, i.e., 
arthritis), was manifest to a compensable degree within one 
year following his discharge from service, and it is just as 
likely as not the current impairment in his low back stems at 
least in part from his military service, as opposed to a 
possible intercurrent injury he may have sustained at his 
civilian job in 1990, prior to being recalled to active duty 
in 1991.




CONCLUSIONS OF LAW

1.  The veteran has residuals of a left ankle injury incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).

2.  The veteran does not have a left leg disorder that was 
incurred or aggravated by service, apart from the sciatica 
that is part and parcel of his low back disorder.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

3.  Resolving all reasonable doubt in his favor, the 
degenerative disc and joint disease in the veteran's low back 
is presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) redefined VA's duties to notify 
and assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Id.; 
see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In this case, in a July 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to the claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes his 
contentions, service medical records, service personnel 
records, private medical records, and VA treatment and 
examination reports.

In correspondence received in September 2004, the veteran 
expressed his desire for a hearing before the Board.  He 
subsequently clarified in November 2004 that he wanted a 
Travel Board hearing.  Records from September 2006, however, 
indicate he failed to appear for his hearing and did not 
explain his absence or request to have his hearing 
rescheduled.  So his hearing request is deemed withdrawn.  
38 C.F.R. § 20.704(d); see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (The duty to assist is not a "one-way 
street." If a claimant wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.).

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate his claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to him.  See Pelegrini, supra; Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim for service connection of a left leg 
condition, any question as to an appropriate disability 
rating or effective date to be assigned for this claim is 
rendered moot.  And the Board is granting both of his other 
clams for left ankle and low back disorders, so any concerns 
about the downstream disability rating and effective date 
elements of those claims can be addressed once the RO 
implements this grant after receiving the file back from the 
Board.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

Service medical records include a November 1986 outpatient 
report where the veteran complained of left ankle pain, 
associated with an outward twist caused by stepping on a bolt 
in the middle of a street.  No edema, swelling, cellulitis or 
erythema was found at that time.  The following day, upon 
referral to podiatry, the veteran reported a dull aching pain 
posterior to the left malleolus.  Mild edema was found and 
the area of the malleolus was described as tender to 
palpation, but no discoloration was observed, range of motion 
was normal, and there were no neurological residuals.  The 
veteran was diagnosed with a sprain and given an ankle brace.  
Then, during a December 1986 follow-up visit, the same 
complaints of pain were reported; there again was no edema or 
discoloration, range of motion was within normal limits, and 
the ankle was found to have intact neuron-vascular systems.  
The veteran was given a gel cast shoe.

In a November 1987 report of medical history, the veteran 
indicated he had no physical abnormalities.  No relevant 
abnormalities were found upon examination at that time.

No disability of the low back, left leg, or left ankle was 
indicated on the report of the veteran's September 1989 
military discharge examination.  His active duty service 
ended in October 1989.

Service personnel records show the veteran, in addition to 
serving on active duty, began serving in the reserves in 
1989.  In his first period of ACDUTRA, he served from April 
1, 1990 through April 14, 1990.  Subsequent periods of 
ACDUTRA occurred in January and November 1993, August 1994, 
June 1995, July 1999, and June 2000.  He also had 
interspersed periods of INACDUTRA.

Records associated with Naval Reserves training during March 
and April 1990 indicate no physical abnormalities, and that 
the veteran was fit for training.  

Service medical records from January 1991 show complaints of 
low back pain, bilaterally, with thigh pain.  The veteran was 
treated with Motrin and Flexeril.  He was diagnosed with a 
lumbar strain and found not fit for duty.  Notes from 
April 1991 indicate his status was upgraded to light duty.  A 
June 1991 examination report indicates swollen and painful 
joints, recurrent back pain with lumbosacral strain, and mild 
arthritis.

Outpatient records from 1994 and 1995, and associated with 
the veteran's continued service in the Naval Reserves, show 
he was consistently found physically qualified for duty 
during this period.

A July 1997 outpatient note indicates the veteran was 
physically qualified for flight deck work.

A 1997 service medical report indicates the veteran had 
abnormalities associated with the spine, but normal lower 
extremities.  The examination was otherwise unremarkable, and 
the veteran was found qualified for duty.  In a report of 
medical history, he did not indicate problems with his lower 
extremities, spine, or ankle.  An annual certificate of 
physical condition from October 1998 does show complaints of 
low back pain and a modified physical profile.  Notes on this 
report address problems at the veteran's L3 and L4 vertebrae.



In a September 2001 report of medical history associated with 
his Naval Reserves examination, the veteran indicated 
abnormalities in his spine.  Upon examination, he was 
diagnosed with ongoing spine problems - including objective 
findings indicative of disc involvement with possible 
radiculopathy.  He was found not qualified for service at 
that time and referred for a retention determination.  
Examiner's history included notation of a "work-related 
lumbar spine injury during 1990."  This condition was said to 
have precluded the veteran's recall to active duty in 1991.  
Objective medical evidence was discussed, along with the 
veteran's complaints of low back pain, stiffness, and 
radiating left leg pain and numbness.  The radiating pain and 
numbness were said to extend to the left toe.  In October 
2001, he was discharged by reason of being not physically 
qualified due to his back pain.

Private outpatient records follow the veteran's period of 
activity, and are interspersed with medical records relating 
to his periods of service in the Naval Reserves.  Private 
records from January 1991 indicate complaints of low back 
pain.  Other private records from January 1991 indicate 
participation in a back rehabilitation program.  A private x-
ray report from February 1991 indicates minor disc thinning 
and osteoarthritic changes at the lumbosacral joint, 
vestigial disc space between S1 and S2, and minor spurring on 
the anterosuperior surface of L4.  Relative straightening of 
the lumbar lordosis was found to be consistent with regional 
paraspinal muscle spasm.

An MRI report from January 1992 indicated continued 
degenerative disc changes.  Private records from March 
through May 1992 indicate the veteran was partially disabled 
due to lumbosacral radiculopathy.  Private physical therapy 
records from May 2003, including an MRI report from April 
2003, indicate continued treatment for a disc condition.

Private outpatient records from January through June 2000 
address continued complaints of radiating back pain.  These 
records note MRI reports showing a disc bulge at L4-L5, along 
with DDD at L2-L3.  Private records from October 2000 state 
"somatic dysfunction" of the veteran's low back and 
prescribed gentle 
over-the-counter medications.  Numbness and tingling in his 
buttock and leg were again reported in November 2000.  

In November 2002, the veteran was accorded a VA orthopedic 
examination.  His pertinent medical and service history was 
discussed.  He complained of low back pain originating in 
1986.  With respect to his left ankle, he indicated that he 
was told of a hairline fracture resulting from a fall in boot 
camp.  He said he was in a cast for three weeks.  He 
complained of occasional popping and discomfort, but did not 
consider the ankle to present significant problems.  He also 
attributed his back condition to the alleged fall and 
expressed daily discomfort.  Upon physical examination, his 
left ankle was asymptomatic and he was diagnosed with left 
ankle sprain residuals as described.  Ankle x-ray findings 
were normal.  With respect to his low back, degenerative 
joint disease was diagnosed based on x-ray findings of 
osteophytes on the anterior L4 and L5 vertebral bodies and 
narrowing of the L5-S1 intervertebral disc space.

In correspondence received in April 2002, the veteran 
contended he has a documented history of progressive 
disability associated with his service in the Naval Reserves.  
He stated that he had a fall during physical training, 
resulting in his spine and left leg disability.  He noted 
that carrying fuel hoses on the deck of an aircraft carrier 
played a role in his condition during active duty.  He also 
indicated a second injury to his lower spine and left leg 
during a weekend drill with the Naval Reserves.  In 
correspondence received in September 2004, he reiterated his 
prior contentions regarding injuries during active and 
reserve service.

Law and Analysis

Service connection will be granted if it is shown the veteran 
has disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while on active duty for training (ACDUTRA) or for an injury, 
but not disease, incurred or aggravated while on inactive 
duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 1131; 38 
C.F.R. §§ 3.6(a), 3.303.

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of at least 10 percent within one year of date of 
termination of service, the disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
the disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

As stated, the veteran contends that his current low back, 
left leg, and left ankle conditions were caused by a fall 
that occurred during basic training, in December 1986.  He 
also maintains that additional injuries were caused by 
performance of shipboard duties during service, such as 
carrying fuel hoses.  As an alternative, he has stated that 
he re-injured his lower spine and left leg during physical 
readiness training on a drill weekend with the Naval Reserves 
after discharge from active duty service.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  That said, nothing on file shows the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion either.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

1.  Left Ankle Condition

The veteran's service medical records confirm he sprained his 
left ankle in 1986, while on active duty, and the VA 
physician who has since examined him in November 2002 in 
connection with his present claim confirmed there are 
residuals from that injury - albeit, even by the veteran's 
own admission, apparently not very severe to the point of 
actually bothering him.

In any event, questions about the severity of his left ankle 
residuals do not arise until the disability is rated (after 
granting service connection).  That is to say, the only 
current determinative issue is whether the residuals relate 
back to the documented injury in service, and the VA examiner 
has confirmed they do.  So service connection is warranted, 
particularly in the absence of any indication of another left 
ankle injury at some point when the veteran was not in the 
military that, in turn, could alternatively account for his 
current symptoms.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

2.  Left Leg Condition

With respect to the veteran's claimed left leg condition, 
apart from his contentions there is no evidence of an injury 
to this leg during service.  In addition, there is no 
evidence of a current condition involving this leg and no 
evidence relating such a claimed condition to his military 
service.  The medical evidence indicates, instead, that while 
he does indeed have symptoms (e.g., radiating pain and 
numbness, etc.) referable to his left leg, they are 
sciatica/radiculopathy that is part and parcel of his low 
back disability.  The low back disability will be service 
connected, in the discussion that follows, so he will be 
compensated for these associated symptoms involving his left 
leg in that award.  He cannot be twice compensated for the 
very same symptoms since this would violate VA's anti-
pyramiding regulation.  See 38 C.F.R. § 4.14.  Therefore, 
inasmuch as there is no separate left leg condition related 
to service, this claim must be denied because the 
preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in his favor.  
38 C.F.R. § 3.102; see also generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

3.  Low Back Condition

With respect to the veteran's low back, there is evidence of 
DDD and a chronic arthritic condition in the lumbosacral 
segment of his spine having been manifest to a compensable 
degree of at least 10 percent within one year of his service.  
He had relevant complaints of low back pain, etc., in January 
1991, and X-rays taken in February 1991 confirmed his pain 
was from arthritis (degenerative joint disease).  X-rays and 
MRIs also confirmed he has degenerative disc disease, as 
well, with as mentioned associated radiculopathy involving 
his left leg.

There is some historical mention in the records - 
specifically, in the report of a September 2001 examination 
in conjunction with his service in the Naval reserves, 
suggesting the veteran had sustained an intercurrent work-
related injury at his civilian job in 1990, prior to being 
recalled to active duty in 1991.  And if indeed true, it is 
perhaps possible his current low back impairment is 
attributable to that injury, as opposed to anything that may 
have occurred coincident with his service in the military.  
But there is no definitive medical nexus opinion on this 
issue, either favorable or unfavorable to the claim.  The 
November 2002 VA orthopedic examiner did not comment one way 
or the other.  Therefore, resolving all reasonable doubt in 
the veteran's favor concerning the probable date of onset 
of his degenerative joint and disc disease, the requirements 
for a presumptive grant of service connection are met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  See also Alemany v. Brown, 9 Vet. App. 518 (1996) 
(in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology.")  


Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the 
Court stated that "a veteran need only demonstrate there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail.")  See also 38 C.F.R. § 3.102.


ORDER

The claim for service connection for residuals of a left 
ankle injury is granted.

The claim for service connection for residuals of a left leg 
injury is denied.

The claim for service connection for a low back disorder is 
granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


